



                                
Exhibit 10.1
AIRCRAFT TIME SHARING AGREEMENT
THIS AIRCRAFT TIME SHARING AGREEMENT (this “Agreement”) is entered into as of
July 18, 2016 by and between Fortive Corporation (“Owner”), a Delaware
corporation, with principal offices at 6920 Seaway Blvd, Everett, WA 98203 and
James Lico (“Lessee”).
BACKGROUND:
A.  Owner or its subsidiary owns or leases and operates certain civil aircraft
identified on Exhibit A to this Agreement (the “Aircraft”).
B.  Owner or its subsidiary employs fully qualified flight crews to operate the
Aircraft; and
C.  From time to time, Lessee may desire to lease the Aircraft with a flight
crew from Owner for Lessee’s personal travel at Lessee’s discretion on a
non-exclusive time sharing basis as defined in Section 91.501(c)(1) of the
Federal Aviation Regulations (“FAR”).
NOW, THEREFORE, Owner and Lessee agree as follows:
1.        This Agreement shall govern personal use of the Aircraft by Lessee or
by family members or guests of Lessee as and to the extent set forth in such
policy or policies as the Board of Directors of Owner, or the Compensation
Committee thereof, shall adopt from time to time. Subject to the terms and
conditions of this Agreement, Owner agrees to lease, from time to time on a
non-exclusive and non-continuous basis, the Aircraft to Lessee for Lessee’s
personal travel at Lessee’s discretion pursuant to the provisions of FAR
Sections 91.501(b)(6), 91.501(c)(1) and 91.501(d) and to provide a fully
qualified flight crew for all operations for flights scheduled in accordance
with the terms of this Agreement during the period commencing on the date of
this Agreement and terminating on the earlier of (a) the termination of this
Agreement by consent of Owner and Lessee, (b) the date of Lessee’s termination
of employment with Owner and (c) the date of Lessee’s death. Owner shall have
the right to add or substitute aircraft of similar type, quality, and equipment,
and to remove aircraft from the fleet, from time to time during the term of this
Agreement. Owner shall send Lessee a revised Exhibit A upon each such change in
the Aircraft.
2.        For each flight conducted under this Agreement and subject to the
Owner’s Policy on Use of Company Aircraft that may be in effect from time to
time, Lessee shall pay Owner the actual, incremental cost to the Owner of such
flight but only to the extent authorized by FAR Section 91.501(d) as in effect
from time to time. As of the effective date of this Agreement, such payment from
Lessee to Owner for any specific flight shall not exceed:
 
(a)    fuel, oil, lubricants and other additives;
(b)    travel expenses of the crew, including food, lodging and ground
transportation;
(c)    hangar and tie down costs away from the Aircraft’s base of operation;
(d)    insurance obtained for the specific flight;
(e)    landing fees, airport taxes and similar assessments;
(f)    customs, foreign permit and similar fees directly related to the flight;
(g)    in-flight food and beverages;
(h)    passenger ground transportation;


1



--------------------------------------------------------------------------------





(i)        flight planning and weather contract services;
(j)
an additional charge equal to one hundred percent (100%) of the expenses listed
in clause (a) above.

3.        Subject to the Owner’s Policy on Use of Company Aircraft that may be
in effect from time to time, Owner will pay all expenses related to the
operation of each Aircraft when incurred and will provide quarterly invoices to
Lessee for the expenses enumerated in Section 2 above. The Owner and Lessee
acknowledge that, with the exception of the expenses for in-flight food and
beverages and passenger ground transportation, the payment of these expenses are
subject to the federal excise tax imposed under Section 4261 of the Internal
Revenue Code. Lessee shall reimburse Owner for the expenses authorized by FAR
Section 91.501(d) plus applicable federal excise taxes within thirty
(30) calendar days after receipt of the related invoice. Owner agrees to collect
and remit to the Internal Revenue Service for the benefit of Lessee all such
federal excise taxes.
4.        In the event that Lessee desires to use the Aircraft pursuant to this
Agreement, Lessee will so notify Owner and will provide Owner with requests for
flight time and proposed flight schedules as far as possible in advance of any
given flight. Requests for flight time shall be in a form, whether oral or
written, mutually convenient to and agreed upon by Owner and Lessee. In addition
to proposed schedules and flight times, Lessee shall provide at least the
following information for each proposed flight at some time prior to scheduled
departure as required by Owner or Owner's flight crew:
 
(a)    departure point;
(b)    destinations;
(c)    date and time of flight;
(d)    the identity of each anticipated passenger;
(e)    the nature and extent of luggage or cargo to be carried;
(f)    the date and time of a return flight, if any; and
(g)
any other information concerning the proposed flight that may be pertinent or
required by Owner or Owner's flight crew.

5.        Owner shall have sole and exclusive authority over the scheduling of
the Aircraft, including which Aircraft is used for any particular flight.
Lessee’s use of the Aircraft shall be on a non-exclusive and non-continuous
basis and as needed and as available. Owner shall have the right to cancel
Lessee’s proposed use of the Aircraft by telephonic or other notice to Lessee at
any time prior to the departure of the Aircraft. Owner retains the right, during
the Term, (a) to use and operate the Aircraft under FAR Part 91 and (b) to the
extent permitted by the FARs, to lease and/or furnish (under separate time
sharing or interchange agreements) the Aircraft to one or more third parties who
may also use and/or operate the Aircraft under FAR Part 91.
6.        Owner shall be solely responsible for securing maintenance, preventive
maintenance, and required or otherwise necessary inspections on the Aircraft and
shall take such requirements into account in scheduling flights of the various
Aircraft. No period of maintenance, preventive maintenance, or inspection shall
be delayed or postponed for the purpose of scheduling the Aircraft, unless such
maintenance or inspection can be safely conducted at a later time in compliance
with all applicable laws and regulations, and within the sound discretion of the
pilot-in-command. The pilot-in-command shall have final and complete authority
to cancel any flight for any reason or condition that in his or her judgment
would compromise the safety of the flight.
7.        Owner shall be responsible for the physical and technical operation of
the Aircraft and the safe performance of all flights and shall retain full
authority and control, including exclusive operational control, and possession
of the Aircraft at all times during the term of this Agreement. Without limiting
the generality of the


2



--------------------------------------------------------------------------------





foregoing, Owner shall exercise exclusive authority over initiating, conducting
or terminating any flight undertaken under this Agreement. Owner shall employ,
pay for, and provide to Lessee a qualified flight crew for each flight
undertaken under this Agreement. In accordance with applicable FAR, the
qualified flight crew provided by Owner will exercise all required and/or
appropriate duties and responsibilities with respect to the safety of each
flight conducted under this Agreement. The pilot-in-command shall have absolute
discretion in all matters concerning the preparation of the Aircraft for flight
and the flight itself, the load carried and its distribution, the decision
whether or not a flight shall be undertaken, the route to be flown, the place
where landings shall be made and all other matters relating to operation of the
Aircraft. Lessee specifically agrees that the flight crew shall have final and
complete authority to delay or cancel any flight for any reason or condition
which, in the sole judgment of the pilot-in-command, could compromise the safety
of the flight and to take any other action which, in the sole judgment of the
pilot in command, is necessitated by considerations of safety. Without limiting
the generality of Section 8, no such action of the pilot-in-command shall create
or support any liability for loss, injury, damage, or delay to Lessee or any
other person.
8.        The Owner and Lessee agree that Owner shall not be liable to Lessee or
any other person for loss, injury, or damage occasioned by the delay or failure
to furnish the Aircraft and crew pursuant to this Agreement for any reason.
9.        The risk of loss during the period when any Aircraft is operated on
behalf of Lessee under this Agreement shall remain with Owner, and Owner will
retain all rights and benefits with respect to the proceeds payable under
policies of hull insurance maintained by Owner that may be payable as a result
of any incident or occurrence while an Aircraft is being operated on behalf of
Lessee under this Agreement. Lessee shall be named as an additional insured on
aviation liability insurance policies maintained by Owner on the Aircraft with
respect to flights conducted pursuant to this Agreement. The liability insurance
policies on which Lessee is named an additional insured shall provide that as to
Lessee coverage shall not be invalidated or adversely affected by any action or
inaction, omission or misrepresentation by Owner or any other person (other than
Lessee). Any insurance policies maintained by Owner on any Aircraft used by
Lessee under this Agreement shall include a waiver of any rights of subrogation
of the insurers against Lessee and shall be primary without any right of
contribution from any other insurance available to any other insureds or
additional insureds.
10.      A copy of this Agreement shall be carried in the Aircraft and available
for review upon the request of the FAA on all flights conducted pursuant to this
Agreement.
11.      Lessee represents, warrants and covenants to Owner that:
 
(a)
he will use each Aircraft for and on his own account only and will not use any
Aircraft for the purposes of providing transportation of passengers or cargo in
air commerce for compensation or hire;

(b)
he shall refrain from incurring any mechanics or other lien in connection with
inspection, preventative maintenance, maintenance or storage of the Aircraft,
whether permissible or impermissible under this Agreement, and he shall not
attempt to convey, mortgage, assign, lease or any way alienate the Aircraft or
create any kind of lien or security interest involving the Aircraft or do
anything or take any action that might mature into such a lien;

(c)
during the term of this Agreement, he will abide by and conform to all such
laws, governmental, and airport orders, rules, and regulations as shall from
time to time be in effect relating in any way to the operation and use of the
Aircraft by a time-sharing lessee.

12.      For purposes of this Agreement, the permanent base of operation of the
Aircraft shall be Snomish County Airport at Paine Field, 9724nd place West,
Everett, Washington 98204, unless changed by Owner, in which event Owner shall
notify Lessee of the new permanent base of operation of the Aircraft.


3



--------------------------------------------------------------------------------





13.      Owner and Lessee agree that the insurance specified in Section 9 shall
provide the sole recourse to Lessee, his family members or guests on the
Aircraft, their personal representatives and any person claiming by, through, or
under them (collectively, the “Lessee Parties”) for all claims, losses,
liabilities, obligations, demands, suits, judgments or causes of action,
penalties, fines, costs and expenses of any nature whatsoever, including
attorneys’ fees and expenses (each, a “Claim” and collectively, the “Claims”)
for or on account of, or arising out of, or in any way connected with Owner’s
breach of this Agreement or possession, maintenance, storage, use or operation
of the Aircraft, including injury to or death of any persons, which may result
from, arise out of, or is in any way connected with the possession, maintenance,
storage, use or operation of the Aircraft during the term of this Agreement.
WITHOUT LIMITING THE FOREGOING, IN NO EVENT SHALL OWNER OR ANY OF ITS AFFILIATES
OR THEIR RESPECTIVE DIRECTORS, OFFICERS, MEMBERS, MANAGERS, EMPLOYEES OR AGENTS
BE LIABLE TO ANY OF THE LESSEE PARTIES OR ANY OTHER THIRD PARTIES, AS THE CASE
MAY BE, FOR (i) ANY CLAIMS IN EXCESS OF THE AMOUNT PAID TO ANY OF THE LESSEE
PARTIES OR ANY OTHER THIRD PARTIES, AS APPLICABLE, BY OWNER’S INSURANCE CARRIER,
OR (ii) ANY INDIRECT, SPECIAL, CONSEQUENTIAL AND/OR PUNITIVE DAMAGES OF ANY KIND
OR NATURE UNDER ANY CIRCUMSTANCES OR FOR ANY REASONINCLUDING ANY DELAY OR
FAILURE TO FURNISH ANY OF THE AIRCRAFT OR CAUSED OR OCCASIONED BY THE
PERFORMANCE OR NON-PERFORMANCE OF ANY SERVICES COVERED BY THIS AGREEMENT.
14.      Neither this Agreement nor any party’s interest in this Agreement shall
be assignable to any other person or entity. This Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
successors and personal representatives. Nothing in this Agreement, express or
implied, is intended to confer on any person or entity, other than the parties
and their respective successors and personal representatives, any rights,
remedies, benefits, obligations or liabilities hereunder, except as specifically
provided herein or otherwise specifically agreed to in writing by the parties.
15.      This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware (excluding the conflicts of law rules
thereof).
16.      This Agreement constitutes the entire understanding between Owner and
Lessee with respect to its subject matter, and there are no representations,
warranties, conditions, covenants, or agreements other than as set forth
expressly herein. Any amendments, waivers or modifications of or to this
Agreement shall be in writing and signed by authorized representatives of both
parties. This Agreement may be executed in counterparts, which shall, singly or
in the aggregate, constitute a fully executed and binding agreement.
17.      Any notice, request, or other communication to any party by the other
party under this Agreement shall be conveyed in writing and shall be deemed
given on the earlier of the date (i) notice is personally delivered with receipt
acknowledged, (ii) a facsimile notice is transmitted, or (iii) three
(3) calendar days after notice is mailed by certified mail, return receipt
requested, postage paid, and addressed to the party at the address set forth
below. The address of a party to which notices or copies of notice are to be
given may be changed from time to time by such party by written notice to the
other party.
 
If to Owner:


Fortive Corporation
6920 Seaway Blvd
Everett, WA 98203
Attention: General Counsel
Fax: 425-446-6716


If to Lessee:


James Lico
Fortive Corporation
6920 Seaway Blvd
Everett, WA 98203


4



--------------------------------------------------------------------------------





Fax: 425-446-6716
18.      If any one or more of the provisions of the Agreement shall be held
invalid, illegal, or unenforceable, the remaining provisions of this Agreement
shall be unimpaired, and the invalid, illegal, or unenforceable provision shall
be replaced by a mutually acceptable provision, which, being valid, legal, and
enforceable, comes closest to the intention of the parties underlying the
invalid, illegal, or unenforceable provision. To the extent permitted by
applicable law, the parties hereby waive any provision of law, which renders any
provision of this Agreement prohibited or unenforceable in any respect. The
failure or delay on the part of any party hereto to insist upon or enforce
strict performance of any provision of this Agreement by any other party hereto,
or to exercise any right, power or remedy under this Agreement, shall not be
deemed or construed as a waiver thereof. A waiver by any party hereto of any
provision of this Agreement or of any breach thereof shall not be deemed or
construed as a general waiver thereof or of any other provision or rights
thereunder.
19.      THE AIRCRAFT SHALL BE LEASED TO LESSEE HEREUNDER IN AN “AS IS, WHERE
IS” CONDITION. NEITHER OWNER (NOR ITS AFFILIATES) MAKES, HAS MADE OR SHALL BE
DEEMED TO MAKE OR HAVE MADE, AND OWNER (FOR ITSELF AND ITS AFFILIATES) HEREBY
DISCLAIMS, ANY WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR
ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE USED HEREUNDER OR ANY ENGINE OR
COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN,
COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR WORKMANSHIP,
MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION, AIRWORTHINESS,
SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE. .
20.      The limitations of liability, disclaimers and exculpations set forth in
this Agreement shall survive the termination of this Agreement, whether by its
terms, by operation of law or otherwise.
21.      With respect to the Truth in leasing requirements of FAR Section 91.23:
(a)
Owner will provide a copy of this Agreement to the Federal Aviation
Administration, Aircraft Registration Branch, Technical Section, in Oklahoma
City, Oklahoma within twenty-four hours of its execution. In addition, Owner
will notify the FAA flight standards district office nearest the airport where
the first flight under this Agreement will originate and provide it with a copy
of this Agreement at least forty-eight (48) hours before takeoff of such flight,
informing the FAA of (i) the location of the airport of departure; (ii) the
departure time; and (iii) the registration number of the aircraft involved;

(b)
Truth in leasing statement under FAR Section 91.23:

(i)
OWNER HEREBY CERTIFIES THAT EACH AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED
WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE EXECUTION OF THIS AGREEMENT,
EXCEPT TO THE EXTENT THE AIRCRAFT IS LESS THAN TWELVE (12) MONTHS OLD, IN
ACCORDANCE WITH THE PROVISIONS OF FAR PART 91. EACH OF OWNER AND LESSEE
CERTIFIES THAT THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN COMPLIANCE WITH
THE APPLICABLE MAINTENANCE AND INSPECTION REQUIREMENTS OF FAR PART 91 FOR ALL
OPERATIONS TO BE CONDUCTED DURING THE TERM OF THIS AGREEMENT.

(ii)
OWNER, WHOSE NAME AND ADDRESS ARE SET FORTH ABOVE, SHALL BE SOLELY RESPONSIBLE
FOR OPERATIONAL CONTROL OF THE AIRCRAFT DURING THE TERM OF THIS AGREEMENT.

(iii)
EACH OF OWNER AND LESSEE CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.



5



--------------------------------------------------------------------------------





(iv)
AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FARS CAN
BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE, GENERAL
AVIATION DISTRICT OFFICE, OR AIR CARRIER DISTRICT OFFICE.



 


[SIGNATURES ON FOLLOWING PAGE]


6



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Owner and Lessee have caused the signatures of their
authorized representatives to be affixed below on the day and year first above
written.
FORTIVE CORPORATION


By: /s/ Peter Underwood    
Name:    Peter Underwood
Title:    SVP, General Counsel






/s/ James Lico    
James Lico




7



--------------------------------------------------------------------------------











Exhibit A


United States Registration Number


Aircraft Type
Manufacturer’s Serial Number
N909PM
Dassault Falcon 900B
176



 


8

